internal_revenue_service number release date index number ------------------------ --------------------------------- ------------------------------------ ------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------ telephone number -------------------- refer reply to cc tege eb qp2 plr-119863-14 date date plan ---------------------------------------------- --------------------------------------------------------------------------------- ------------------------ --------- ---------------- ---------------------------------------------- city c state s date statute x dear ---------------- this letter responds to your authorized representative’s letter and subsequent correspondence on behalf of city c and its plan requesting rulings related to the plan’s status as a length of service award plan losap described in sec_457 of the internal_revenue_code_of_1986 code city c is represented to be an eligible_employer described in sec_457 city c of state s established the plan in order to provide length of service awards in the form of retirement death and disability benefits to long-term eligible volunteers providing qualified_services to fire departments and rescue services in city c the volunteer firefighters who participate in the plan provide fire protection and prevention services as well as emergency medical services and response to emergency management situations under the plan benefits are provided only to volunteers who receive no compensation_for providing such services other than reimbursement for or a plr reasonable allowance for reasonable expenses_incurred in the performance of such services or reasonable benefits including benefits under the plan and nominal fees for such services customarily paid_by eligible employers in connection with the performance of such services by volunteers the plan further provides that benefits are available only to persons whose names are carried as volunteer firefighters on the active membership roll of city c’s volunteer firefighters to be carried on the active membership roll a volunteer must meet the criteria and standards established by the fire chief the plan covers members who meet the eligibility criteria as of the plan’s effective date date as well as all future new members the plan is intended to be funded solely by contributions from state s however the plan requires city c to make quarterly contributions to the plan’s trust fund when and in the amount indicated by the applicable actuarial valuation of the plan once a member has met the plan’s age and service requirements the member is entitled to a monthly benefit in an amount determined under the plan the plan also includes provisions for a reduced early_retirement_benefit in addition to the monthly retirement benefit each member receives a supplemental benefit funded exclusively by a portion of the existing excess state s premium tax reserve and future premium tax revenues received by the plan pursuant to statute x the plan provides with respect to any year of credited service that the aggregate amount of length of service awards including all benefits under the plan such as retirement disability and supplemental benefits shall not exceed dollar_figure the plan provides that all assets of the trust or in the statute x tax revenues will remain solely the property and right of city c or state s as applicable subject only to the claims of city c or state s’s general creditors until made available to the member or the member’s beneficiary the rights of any member or beneficiary to payments under the plan are nonassignable and nontransferable sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not plr constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 sec_457 of the code governs the taxation of eligible deferred_compensation plans of eligible employers the term eligible_employer is defined in sec_457 as a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from tax under subtitle a of the code an eligible_deferred_compensation_plan as defined in sec_457 must among other things provide that the maximum amount which may be deferred under the plan for a taxable_year shall not exceed the lesser_of the applicable_dollar_amount which is dollar_figure for or percent of the participant’s includible_compensation sec_457 provides that if a plan of an eligible_employer providing for a deferral of compensation is not an eligible_deferred_compensation_plan compensation deferred under such plan shall be included in the participant’s gross_income for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation sec_457 provides that a plan paying solely length of service awards to bona_fide volunteers or their beneficiaries on account of qualified_service performed by such volunteers is treated as not providing for the deferral of compensation under sec_457 sec_457 defines qualified_services as fire fighting and prevention services emergency medical services and ambulance services sec_457 provides special rules applicable to a losap sec_457 defines the term bona_fide volunteer to include only persons whose only compensation received for performing qualified_services are reimbursements for or reasonable allowances for reasonable expenses_incurred in performing such services or reasonable benefits including length of service awards and nominal fees for such services customarily paid_by eligible employers in connection with the performance of such services by volunteers sec_457 provides that a losap may not provide for an aggregate amount of length of service awards accruing with respect to any year_of_service by a volunteer that exceeds dollar_figure the plan established by city c satisfies the requirements of sec_457 the plan applies only to volunteers who provide qualified_services as defined in sec_457 ie fire fighting and prevention services emergency medical services and ambulance services the plan also satisfies sec_457 by limiting eligible volunteers to persons who receive no compensation_for their services other than reimbursements for reasonable expenses nominal fees or reasonable benefits plr customarily paid_by eligible employers in connection with the performance of qualified_services by volunteers finally the plan satisfies sec_457 by limiting the aggregate amount of awards for any year_of_service to dollar_figure since the plan qualifies as a losap under sec_457 neither sec_457 nor sec_457 apply to benefits under the plan instead amounts distributable under the plan are includible in gross_income under sec_451 and the regulations thereunder when paid or made available without substantial limitation or restriction sec_3121 provides that any payment made to or on behalf of an employee or his beneficiary under a plan described in sec_457 and maintained by an eligible_employer as defined in sec_457 is not treated as wages for purposes of determining whether the federal_insurance_contribution_act fica tax applies to such payment in light of the original documents and information presented on date including the relevant state s statutory provisions the proposed restated plan submitted on date which it is represented will be adopted by city c and the other representations made we conclude as follows city c’s plan constitutes a losap described in sec_457 of the code therefore the plan is not subject_to sec_457 or f of the code amounts paid to members under the plan are not wages for purposes of fica tax pursuant to sec_3121 amounts paid or otherwise made available to eligible members under the plan are includible in the recipient’s gross_income in accordance with sec_451 only in the taxable_year s when such amounts are paid or otherwise made available no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above the information contained in the letter_ruling is based on the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if the plan is significantly modified this ruling will not necessarily remain applicable plr this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely cheryl e press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure copy for purposes of sec_6110 cc
